In a coram nobis proceeding, defendant appeals from an “order” of the County Court, Nassau County, allegedly dated and entered May 6, 1965, which denied after a hearing his application to vacate a judgment of said court, rendered December 6, 1963, convicting him of forgery in the second degree and sentencing him as a prior felony offender to a term of 5 to 10 years. Appeal dismissed. It appears that no written order has been made or entered denying defendant’s coram nobis application. Under the circumstances, defendant’s appeal from the nonexistent order of May 6, 1965 must be dismissed. However, we have considered defendant’s contentions and would affirm on the merits were the appeal not being dismissed. Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.